PER CURIAM.
Daniel M. Newton, a minor, appeals the trial court’s award of summary judgment to Carl Michael Newton, Daniel’s brother who is also a minor, in this declaratory judgment action to determine the beneficiary of two life insurance policies in the name of Wanda Young, deceased, the mother of Daniel and Carl. The trial court concluded that the policies were plain and unambiguous and that, as a matter of law, Carl was the sole beneficiary of both policies. We affirm the trial court’s award of summary judgment with respect to one policy and a portion of the second, but remand for further proceed*1024ings with respect to another provision of the latter policy.
Carl was born on January 22, 1983, and Daniel was born on February 17, 1990. After Carl’s birth, but before Daniel was born, Young obtained two life insurance policies. The first was a Federal Employee’s Group Life Insurance policy (“FEGLI”)1 dated June 16, 1985, and the second, a Massachusetts Indemnity and Life Insurance Company (“MILICO”) policy dated August 19,1989. Both policies named Carl Michael Newton as primary beneficiary. Young never changed her original designation of beneficiary on either insurance policy.
On appeal, Daniel argues first that the trial court erred in ruling that the life insurance contracts were plain and unambiguous and in failing to take into account evidence that Young intended the benefits of both policies to be divided equally between her two sons in the event of her death. Daniel also argues that if we hold that the contracts were unambiguous based on our holding in Penn Mutual Life Insurance Co. v. Abramson, 530 A.2d 1202 (D.C.1987), this court should, en banc, overrule our holding in that case. Finally, Daniel argues that even if this court finds that the contracts were unambiguous, the trial court erred in failing to divide the Basic FEGLI benefits equally since Young did not designate a beneficiary • for those benefits.
I.
Our decision in this case is controlled by our holding in Penn Mutual. There, we held that a life insurance policy which required that any change of beneficiary be effected in writing, as did the policies here, could not be reformed to designate as beneficiary a child who was not named as beneficiary and who was born after the death of his insured father. We further held that neither the equitable doctrine of substantial eompli-anee nor the equitable imposition of a constructive trust applied to the facts of that case. In Penn Mutual, the designation of beneficiary was made to specific named children of the insured rather than to his children as a class. The same is true here, where the designated beneficiary was one named child rather than Young’s children as a class.
Daniel argues that the trial court erred in its legal conclusion that the insurance contracts were plain and unambiguous “because the designation of Carl [ ... ] as the sole beneficiary is inconsistent with the unequivocal statements of Ms. Young’s mother, sisters, brother and friend, as well as [the children’s father], that she would have wanted her sons to be joint and equal beneficiaries.”
We disagree. Our caselaw makes clear that “when a policy of insurance, properly executed, is delivered and accepted, it must be conclusively presumed to contain all the terms of the agreement for insurance by which the parties intended to be bound, and therefore, to be the final form of their binding agreement.” Bolle v. Hume, 619 A.2d 1192, 1197 (D.C.1993) (quoting 19 Couch on Insurance 2d (Rev. ed.) § 79:126, at 101 (1983)). Therefore, the trial court, relying upon Penn Mutual, committed no error.2
II.
Finally, in the event that we ruled against him on the question of whether Penn Mutual controls, Daniel makes an alternative argument with respect to the Basic FEGLI coverage. Specifically, he contends that a handwritten insertion of possibly qualifying language, i'.e., “Standard/Family,” in three places on the Designation of Beneficiary form, should be interpreted as a failure to designate a beneficiary for the Basic coverage.3 It is undisputed that where no beneficiary is designated, the two children would share the benefits in these circumstances *1025under FEGLFs order of preference. Therefore, if Daniel is correct in his assertion that the handwritten insertion should be interpreted as a non-designation of benefits, he would be entitled to an equal share of the Basic FEGLI benefits.
We note that early in the proceeding in the trial court, this question was presented to Judge Margaret Haywood, who ruled in Daniel’s favor. Because that ruling was later vacated by a second trial judge,4 Daniel again presented this argument as an alternative ground in opposition to Carl’s motion for judgment on the pleadings (which was treated by the trial judge as a motion for summary judgment). In granting that motion, the trial judge, apparently overlooking the alternative argument Daniel presented on the Basic FEGLI coverage, did not rule on that point.
In light of this history, we are of the view that this issue should be resolved, in the first instance, by the trial court. Moreover, we are satisfied that the added language creates an ambiguity with respect to the. mother’s intention regarding the beneficiary for the Basic coverage. This ambiguity allows the trial court to consider extrinsic evidence concerning the intent of the mother at the time she signed the beneficiary form. See Smalls v. State Farm Mut. Auto. Ins. Co., 678 A.2d 32, 35 (D.C.1996). Accordingly, we remand the case for that purpose. By doing so, we express no view concerning the interpretation to be given the handwritten material added to the Designation of Beneficiary form.
For the foregoing reasons, the trial court’s award of summary judgment to appellee on the MILICO policy and the Standard FEG-LI policy, is affirmed. With respect to Basic FEGLI benefits, we remand the case to the trial court for further proceedings.5

Affirmed in part; remanded in part.


. This policy has Basic, Standard, and Family coverage provisions. Only the Basic and Standard coverage are at issue here.


. Anticipating this ruling, Daniel argues that this court should overturn our holding in Penn Mutual. Appellant is free to petition this court for rehearing en banc following entry of judgment pursuant to D.C.App. R. 40.


.■ Although the parties have assumed that the mother inserted this language, the record does not reveal how, when, or by whom, the entries were made.


. Neither Judge Haywood’s ruling, the order vacating her ruling, nor the reasoning in support of either, is in the record.


. Because this is a "case” remand, we are returning the matter to the trial court for all purposes. Therefore, if either party wishes to obtain review in this court of any final order entered hy the trial court in the future, a new notice of appeal must be filed. See Bell v. United States, 676 A.2d 37, 41 (D.C.1996).